Title: To George Washington from Abel Weyman, 27 November 1782
From: Weyman, Abel
To: Washington, George


                  
                     Sir
                     Wyoming 27th Novr 1782
                  
                  I am under the Necessity of sending an Express, To inform Your Excellency of the distressed Situation of the Troops, at this Garrison, being in a Manner destitute of all kind of Cloathing, for the Approaching Season: and have for these Three Months past, been much Neglected for the want of Provision, Thro’ the negligence of Col. Cooke, who was Authorized for that purpose.  as his Time expired the 1st of Novr and no Supplies since and it will be impossible for the Inhabitants to Supply us thru the Winter and in a very short Time none can be brot up the River; And must inevitably Suffer: If some Person is not Appointed to furnish us soon.  The Soldiery begin to grow sickly we have neither Medicine not a Surgeon to releave them; After repeated Application to the different Boards have receivd no Supplies; and pray your Excellency would consider our Situation.  I am with Esteem Your Excellencies most Obedt Humbe Servt
                  
                     Abel Weyman Capt. Comd.
                     
                  
               